Citation Nr: 1206563	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied the current appellate claim.

In April 2010, the Board remanded the case for further development to include a VA medical examination to address the etiology of his current left foot disorder.  Such an examination was accomplished in August 2011, which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board regarding the left foot claim appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board in April 2010 also remanded the issue of entitlement to service connection for a low back disorder for further development.  However, service connection was established for such a disability in September 2011.  Nothing in the record indicates the Veteran has expressed disagreement with the initial rating assigned or the effective date thereof.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also in April 2010, the Board denied the Veteran's claims of service connection for a right foot disorder, a right shoulder disorder, and a left shoulder disorder, and found that new and material evidence had not been received to reopen a claim of service connection for a left knee disorder.  Nothing in the record reflects the Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  Therefore, these issues are no longer before the Board for adjudication.





FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current left foot disorder that was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

Service connection is not warranted for a left foot disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in November 2004, which is clearly prior to the January 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in April 2010 and July 2011, followed by readjudication of the appeal by a September 2011 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the Veteran with respect to this case did not include information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons stated below, the preponderance of the evidence is against the left foot claim, and it must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for this claim.  Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate the left foot claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified outstanding evidence which relates the etiology of his current left foot disorder to service.  Although he initially requested a hearing in conjunction with this appeal, that request was withdrawn in April 2006.  Moreover, he was accorded a VA medical examination in August 2011 which included an opinion that addressed the etiology of the current left foot disorder.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the August 2011 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons stated below, the Board finds that service connection is not warranted for a left foot disorder.

At the outset, the Board acknowledges the record reflects that the Veteran is the recipient of a Parachute Badge.  Further, his 1982 service treatment records reflect a possible soft tissue injury of the left foot following a jump.  The reports show that the Veteran's leg was placed in a cast and that he was placed on a limited profile.  It is noted that there is some ambiguity as to whether the Veteran injured his left or right foot; nonetheless, the Veteran maintains that he suffers from current left foot pain present since service.  

The Board acknowledges that the Veteran, as a lay person, is competent to describe a left foot injury.  Moreover, as detailed in the preceding paragraph, the injury is consistent with the nature of his service and service treatment records.  However, the matter of whether such an injury resulted in a chronic disability is the type of issue that requires competent medical evidence to resolve.  

The Board initially notes that on VA examination in August 2011 physical examination and x-ray findings were normal.  Additionally, the VA examiner found insufficient objective evidence to show a current left foot abnormality.  The Board also points out that VA outpatient treatment reports dated in 2005 show complaints of and treatment for a right foot disability.  There is probative and persuasive evidence demonstrating that the Veteran does not have a current left foot disability.  As such the evidence weighs against his claim.

Alternatively, the Board acknowledges the Veteran's complaints of pain and his appellate assertion that his pain and left foot problems are the result of in-service events.  Even when assuming that the Veteran has a foot disorder or experiences residuals therefrom, the probative and persuasive evidence still weighs against his claim.  The evidence fails to show any disability incurred in or resulting from service.

As previously noted, the Veteran sustained a left foot injury during service and received treatment.  He also received a parachute badge.  Despite the foregoing, the Veteran's feet were clinically evaluated as normal on his February 1986 separation examination.  He also indicated on a concurrent Report of Medical History that he had not experienced foot trouble.  No diagnosis of a chronic left foot disorder was made in service or at separation from service.

Moreover, there was no indication of any left foot disorder until years after his separation from service.  In fact, left foot problems were initially noted on the Veteran's 2004 informal claim for benefits.  2005 VA outpatient treatment reports show treatment for a right foot disorder.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is a factor that weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical evidence is of record which relates the Veteran's current left foot disorder to his military service, to include an injury following a parachute jump.  Rather, the August 2011 VA medical examination report contains a competent medical opinion against such a finding.  Specifically, the examiner opined that the Veteran's left foot condition was not caused or the result of his military service.  The examiner supported this opinion by stated rationale with reference to the service treatment records and current medical findings.  As detailed above, the Board has already determined that this opinion was supported by an adequate foundation, and is adequate for resolution of this case.

As previously noted, the Board acknowledges that Veteran's assertion that he sustained a left foot injury during service and that he has had a left foot disability since that time.  While the Veteran is competent to recall the injury and has stated that his claimed disorder and symptoms have been present since that time, the Board finds that his credibility with regard to sustaining a disability with continuous residuals since service is lacking.  As noted above, on separation from service examination, clinical evaluation in this regard was normal.  Additionally, the Veteran affirmatively noted that he did not have a foot disorder.  The Board also points out that the Veteran filed for VA benefits in May 1989.  No reference to any foot disorder was made however.  The record also shows that the Veteran received treatment for various disorders since separation from service, but again no reference to a left foot disorder was made.  It was not until 2004, almost 20 years post service did the Veteran claim a left foot disorder, and even at that time, 2005 VA outpatient treatment reports reference a right foot disorder.  It is for these reasons that the Board finds that the Veteran's assertions are not credible as they contradict all other objective evidence of record.  More importantly, after reviewing the Veteran's claims file, subjective history and physical examination findings, the examiner opined that his claimed left foot disorder was not attributable to service.  The examiner's findings are highly probative and of more weight that the Veteran's assertions.  The Veteran's claimed left foot disorder is not causally related to service.

The Board also points out that there is no other basis for establishing service connection for the claimed disability is demonstrated by the evidence of record, to include a presumptive condtion pursuant to 38 C.F.R. §§ 3.307, 3.309, or as secondary to an already service-connected disability pursuant to 38 C.F.R. § 3.310.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current left foot disorder that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.

ORDER

Entitlement to service connection for a left foot disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


